Citation Nr: 1133469	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  06-09 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for lumbar spondylosis.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to October 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decision in March 2005 by the above Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in September 2008.  A transcript is of record.

In February 2009, the Board granted service connection for coronary artery disease and hypertension; denied an initial evaluation in excess of 20 percent for diabetes mellitus; and remanded the issue of entitlement to an initial evaluation in excess of 10 percent for lumbar spondylosis.  The Board remanded the claim for an increased initial evaluation for lumbar spondylosis again in November 2010.   

In a February 2008 supplemental statement of the case, the RO increased the evaluation for lumbar spondylosis from 0 to 10 percent, effective March 1, 2004.  Then, by a March 2010 rating decision, the RO increased the evaluation for lumbar spondylosis from 10 to 20 percent, effective March 1, 2004.  Because the Veteran was not awarded a complete grant of the benefit sought with respect to that matter, it is still on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for diabetic neuropathy has been raised by the record in October 2010 correspondence from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The Board remanded this claim in February 2009 to determine the current severity of the Veteran's lumbar spondylosis.  In an October 2007 VA examination, the Veteran had reported flare-ups of back pain forcing weekly bed rest for 1-3 hours.  On remand in February 2009, the Board specifically requested that the examiner provide information as to the number of the Veteran's incapacitating episodes during flare-ups and whether the bed rest had been prescribed by a physician.  

At a September 2009 VA examination, the examiner noted that the Veteran had reported lying down 5 to 6 times a day for at least 15 minutes due to his back disability, but that he had not had any specific bed rest prescribed by a physician for his back disability.  The examiner also stated that the exact source of the Veteran's need to lie down frequently during the day could not be pinpointed, other than that it was related to one of the multiple problems in his lumbar spine region.  The Veteran's wife of 36 years maintained that the Veteran had been lying down during the day to stretch his back for as long as she could remember, which would appear to pre-date the diagnosis of ankylosing spondylitis.  The examiner stated that the Veteran's self-described and self-treating incapacitating episodes had not had a total duration of at least 4 weeks in the last 12 months.  

Subsequent to the September 2009 VA examination, the Veteran submitted two letters dated in April 2010 and October 2010 from private treating physicians.  In the April 2010 letter, the physician reported, in pertinent part, that at least four times a month, the Veteran experienced an exacerbation in which the pain could reach to the level of 8-9/10 and last for up to two days.  She stated that during these exacerbations, the Veteran used a back brace for support, decreased his activity significantly, and needed to rest.  She reported that bed rest was often needed and recommended for the Veteran because he had significantly less pain when supine.  The October 2010 letter reported, in relevant part, that the Veteran had a one year history of increasing bilateral leg pain due to his lumbar spine disability.  His symptoms were found to be consistent with neurogenic claudication and an L5 radiculopathy.  It was also noted that the Veteran underwent a minimally invasive instrumented posterior spinal fusion with an interbody spacer in August 2010, and that he had a follow up appointment in two months.     

Assistance by VA includes obtaining a medical opinion when such an opinion is necessary to make a decision on a claim.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). 
In this case, it remains unclear to the Board whether the Veteran's incapacitating episodes due to intervertebral disc syndrome require physician-prescribed bed rest, as suggested in the April 2010 private medical opinion, or whether the Veteran was only self-treating the exacerbations of his back disability with bed rest, as suggested in the September 2009 VA examination.  Therefore, the Board finds that a remand for a clarification opinion regarding the nature of the incapacitating episodes of the Veteran's lumbar spine disability is necessary.      

It is also noted that the Veteran's private and VA medical reports since October 2010 are not of record; thus additional development in this regard is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all health care providers that have treated him for his lumbar spine disability.  The AOJ should attempt to obtain records from each health care provider he identifies that might have available records, particularly medical reports from Dr. Timothy R. Kuklo and Dr. Christina L. Pinsinski, dated from 2008 to the present.  If records are unavailable, please have the provider so indicate.

2.  After receiving all of the above-requested medical reports, schedule the Veteran for a VA examination with an orthopedic spine surgeon or a neurosurgeon.  If any such specialist is unavailable at the VA medical center in Denver, Colorado, document this in the claims file and then refer the file to another appropriate specialist at a different medical facility to the extent possible.

After transferring the claims file to the specialist and noting that he or she must review the claims file and note that such review was accomplished, request that a VA examiner specializing in orthopedic spine surgery or neurosurgery examine the Veteran and conduct all tests deemed appropriate.  The specialist should document all pertinent clinical findings.  

Thereafter, the specialist should provide a clarification opinion regarding the Veteran's lumbar spine disability.  Specifically, the specialist should consider the April 2010 private examiner's comments that she had recommended bed rest for the Veteran during exacerbations of his back disability.  The specialist should opine whether the Veteran had incapacitating episodes during the past year.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  If the Veteran did have incapacitating episodes during the past year, the specialist should opine whether the incapacitating episodes had a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, or whether the incapacitating episodes had a total duration of at least 6 weeks during the past 12 months.  

The specialist must reconcile his or her findings with the evidence of record, particularly the September 2009 VA examination and the April 2010 and October 2010 private medical opinions.    
 
3.  Thereafter, the AOJ must review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4.  Then, readjudicate the increased initial rating claim on appeal.  If this claim is not resolved to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



